Exhibit 10.89
 
Gene Logic Inc.
2005 EXECUTIVE INCENTIVE COMPENSATION PLAN (EICP)




Eligibility for EICP: All Tier 1 executives to receive a full or pro rata (if
hired by 9/30/2005) performance incentive. Tier 1 executives are those reporting
directly to the Chief Executive Officer. Those in acting positions are not
included in the EICP, but are included in the 2005 Incentive Compensation Plan
for non-exempt employees other than Tier 1 (the “ICP”).


General Structure and Pool Funding:
If fully funded based on 100% attainment of business objectives and with no
upsides added in, the EICP pool would be determined by: (a) multiplying the base
salaries of each executive by the appropriate EICP target (each executive is
"eligible" for a "certain EICP target" which is a percentage of their base
salary); and (b) taking the aggregate amount in "a" and multiplying it by 80%).


The actual EICP pool will be funded based on how well each division does towards
its targets. Gene Logic is organized into three divisions: Genomics, Gene Logic
Labs, and DRS (Horizon). In general, each of the Genomics and Labs Divisions
will have two basic targets - Revenue (or a suitable proxy for revenue, such as
deal flow); and Operating profit. DRS will have separate goals.  Revenue will
consist only of revenue that is recorded in the Gene Logic financial statements,
and Earnings will be defined as Operating Profit (to eliminate the effects of
taxes and interest).


EICP Pool Funding Based on BU Performance 
EICP pool funding will be based on the performance of the three business units
using the following percentages: 40% based on the performance of the Genomics
business unit, 40% will be based on the Labs’ performance, and 20% based on
DRS’s performance. Under this method calculations will be made for the
individual business units to determine their "overall" performance between
threshold and target (100%) as defined in detail below. These final results then
will determine the payout for the Genomics, Labs and DRS components of the EICP.
Upside would occur if the business units out-performed their targets as defined
below. EICP targets are the same as in the ICP but EICP thresholds (below which
no funding occurs) for Genomics and Labs are fixed at halfway between 2004
performance and the applicable target




Divisional Targets: 


Genomics (GLG). Performance here funds 40% of the EICP pool.


Part 1: Revenue will make up 60% of the overall goal for Genomics. Contributions
to the executive pool begin once the GLG revenue reaches the threshold and will
be pro rated up to 100% payment for achieving the 2005 targeted amount. Should
actual results exceed the 2005 target, additional compensation will be earned at
the rate of 1% bonus for each 1% of the range of expected performance
improvement contained in the regular Incentive Compensation Plan (ICP).
Part 2: An Operating Profit target will make up the remaining 40% of the total
Genomics goal. Contributions to the executive pool begin once GLG’s operating
profit reaches the threshold and will be pro rated up to 100% payment for
achieving the 2005 target. Should actual results exceed the 2005 target,
additional compensation will be earned at the rate of 1% bonus for each 1% of
the range of expected performance improvement contained in the regular ICP.




1

--------------------------------------------------------------------------------


 
 
Labs (GLL) Performance here funds 40% of the EICP pool.


Part 1: Revenue will make up 60% of the overall goal for Gene Logic Labs.
Contributions to the executive pool begin once the GLL revenue reaches the
threshold and will be pro rated up to 100% payment for achieving the 2005
targeted amount. Should actual results exceed the 2005 target, additional
compensation will be earned at the rate of 1% bonus for each 1% of the range of
expected performance improvement contained in the regular ICP.
Part 2: An Operating Profit target will make up the remaining 40% of the total
Gene Logic Labs’ goal. Contributions to the executive pool begin once GLL’s
operating profit reaches the threshold and will be pro rated up to 100% payment
for achieving the 2005 target. Should actual results exceed the 2005 target,
additional compensation will be earned at the rate of 1% bonus for each 1% of
the range of expected performance improvement contained in the regular ICP.


DRS (Horizon) Performance here funds 20% of the EICP pool. Targets and
thresholds are the same as those set in the ICP


Part 1: 30% of the DRS (Horizon) portion of the EICP is based on business
development goals set forth in the ICP. The EICP pool payments would be as
follows: threshold 15%, target 30%. Additional deals would payout in accordance
with the ICP.


Part 2: 20% of the DRS (Horizon) portion of the EICP is based on certain
research and development goals set forth in the ICP. The EICP pool payments
would be as follows: 10% payment if threshold is achieved, 15% for between
target and threshold and the full 20% if the target is achieved. Exceeding the
target would pay out in accordance with the ICP.


Part 3: 20% of the DRS (Horizon) portion of the EICP is based on the certain
research and development goals set forth in the ICP. Nothing would be paid out
at threshold and 100% at target.


P/L Objectives: 30% of the DRS (Horizon) portion of the EICP is based on
achieving the Profit/Loss target for DRS as set forth in the ICP. The payment is
a binary decision (within budgeted P/L 30% payout / over budget, i.e., greater
loss, zero pay out). There is no upside for this objective.


Personal Performance Factor (PPF): Each EICP executive’s performance in the 2005
EICP will be evaluated by the CEO, except that the CEO’s performance would be
evaluated by the Compensation Committee of the Board. This evaluation will
create a PPF for each executive. PPFs can range form zero to more than 100% and
will be applied to the executive’s incentive compensation target potential. The
application of the PPF will be done in a zero sum manner such that the EICP pool
will not increase in the aggregate as a result of application of the PPF to each
employee.


Payment: This is an annual plan (with no mid-year payout). Final results are
expected to be presented to the Compensation Committee of Gene Logic’s Board of
Directors at the regularly scheduled meeting in February of 2006. Payment could
be expected shortly thereafter.


Extraordinary Items: As has been the case, the Board may, at its discretion,
exclude the effects of extraordinary items in determining bonus payout.
 
 
2

--------------------------------------------------------------------------------

